DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claims of 9/18/2019 is entered. 

Reasons of Allowance

Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
No art based rejection is being provided because other available prior art does not teach or suggest, singularly or in combination at least the limitations of the base claim 1 which requires a method of 
A method for producing a vegetable cheese-like food product, comprising: adjusting a pH of an emulsified oil or fat composition, which comprises 0.6 to 1.4 wt. % of protein derived from a soybean emulsified composition A, 0.6 to 1.5 wt. % of protein derived from a soybean protein material B described below, an acid-treated starch, and an oil or fat in which a solid fat content (SFC) accounts for at least 45% at 10 °C and at least 20% at 20 °C, to pH 3.5 to 5.7 using an organic acid fermentation and/or a lactic acid fermentation, the soybean emulsified composition A: a soybean emulsified composition having a protein content per dry matter of 25 wt. % or more, a lipid content, which refers to a content as a chloroform-methanol mixed solvent extract, of 100 wt. % or more with respect to the protein content, and an LCI value, which refers to a content of lipophilic proteins included in soybean protein, of 55% or more; and 
the soybean protein material B: a soybean protein material having a content of lipophilic proteins included in all proteins of 40% or less as an LCI value and a lipid content, which refers to a content as a chloroform-methanol mixed solvent extract, with respect to a protein content of less than 10 wt. %.

Closest prior art is JP 2014-233270 A (FUJI OIL CO. , LTD . ), hereinafter Fuji oil claims, paragraphs 16, 20, 22, 37, 46 and examples where a soybean protein containing cheese-like food product characterized by containing a soybean protein and containing an acid-treated starch and an oil and fat having a solid fat content (SFC) of at least 45% at 10 0 C and at least 20% at 20 0 C. The rising melting point of the oil and fat is 20-50 degree C and the hardness is 500 g to 2000 g/ 19. 6 mm based on a rheometer measurement value at 5 degree C. Document 1 also describes a method for manufacturing the food product (claims). Fuji oil reference indicates that during preliminary emulsification, organic acid or lactic acid fermentation is used to adjust the pH to 3. 5 to 5 . 7 (paragraph 37) , and indicates that a reduced fat soybean protein raw material described in Fuji oil document. 

Other prior art of interest is US 20100196575A teaches a molded, pressed, low animal fat substitute cheese composition comprises moisture at 50 wt.% of the cheese composition, vegetable protein material, vegetable oil triglyceride and hydrocolloid, but neither teaches the pH 3.5 to 5.7 not does it teach the step of  organic acid fermentation and/or a lactic acid fermentation.575
The prior art either alone or combination fail to teach the scraping method as claimed. Thus the combination of limitation as recited in the independent claim as amended above are free of prior art. Also, see applicant’s comments of 9/18/2019.
Thus, the claims 1-12 are free of prior art and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1792